IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0102
                           Filed September 27, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW EARL COX,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Robert E. Sosalla,

Judge.



      Defendant appeals the district court’s denial of his motion to correct illegal

sentence as to the requirement that he must comply with lifetime registration as a

sex offender pursuant to Iowa Code chapter 692A, even though his conviction

was for a sex crime committed as a juvenile. AFFIRMED.



      Elizabeth Araguás of Nidey, Erdahl, Fisher, Pilkington, & Meier, P.L.C.,

Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.



      Considered by Danilson, C.J., Potterfield, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2017).
                                         2


BLANE, Senior Judge.

         Defendant Matthew Earl Cox appeals the district court’s partial denial of

his motion to correct illegal sentence pursuant to Iowa Rule of Criminal

Procedure 2.24(5). Cox claims (1) the sentence to lifetime registration as a sex

offender for a crime committed by him as a juvenile is punitive in nature; (2)

lifetime registration as a sex offender constitutes cruel and unusual punishment

in violation of state constitutional provisions when applied to him for a crime

committed as a juvenile; (3) Iowa Code chapter 692A (2005), as applied to him,

is an ex post facto application of the law; and (4) lifetime registration as a sex

offender violates his rights under the federal and state Due Process Clauses

because it imposes restrictions on his liberty without an individualized

determination of his risk to the community. The first two issues have recently

been decided adversely to Cox by the supreme court in State v. Graham, 897
N.W.2d 476 (Iowa 2017), and we are required to follow that precedent.1 As the

supreme court previously held in State v. Pickens, 558 N.W.2d 398, 400 (Iowa

1997), the provisions of Iowa Code chapter 692A are not punitive, so the statute

is not subject to an ex post facto claim. Finally, we conclude Iowa Code chapter

692A does not violate due process. For these reasons, we affirm the district

court.

A.       Procedural and Factual Background.

         In 2006, a trial information accused Cox of sexual abuse in the second

degree and alleged that between January 1, 1996, and December 31, 2005, he


1
 We note that the supreme court filed the Graham opinion on May 25, 2017, after the
parties had submitted their briefs in this case.
                                            3


committed a sex act against a child under the age of twelve. The victim turned

twelve years of age in June of 1998. To fall under the definition of second-

degree sexual abuse, the crime therefore had to have taken place before the

child’s birthday in June 1998. On that date, Cox was fifteen years old.

       On January 29, 2008, a jury returned a guilty verdict against Cox for

sexual abuse in the second degree, in violation of Iowa Code sections 709.1,

709.3(2), and 901A.2(3).       Sexual abuse in the second degree is a class “B”

felony.2 On February 20, Cox was sentenced to a prison term not to exceed fifty

years, plus a mandatory minimum of 85% of the sentence before eligibility for

parole.   He was also sentenced to lifetime parole and registration as a sex

offender at the conclusion of the prison sentence. Cox filed an appeal as to his

sentence. The supreme court vacated his sentence and remanded the case to

the district court for resentencing. On January 16, 2009, Cox was resentenced to

an indeterminate prison sentence of twenty-five years, plus a mandatory

minimum requirement of 70%. Upon completion of his prison term, he is also

required to register as a sex offender for his lifetime, pursuant to Iowa Code

chapter 692A.

       On November 24, 2015, Cox filed a motion to correct illegal sentence.

Cox argued his sentences were illegal because he had committed the offense as

a juvenile.     Cox requested a twenty-five-year indeterminate sentence with



2
  There were other counts included in this trial information, and two different trials with
two different victims were held. There were also three different appeals stemming from
these charges. Count III, sexual abuse in the second degree, is the lone offense and
conviction remaining after all appeals. For this count, Cox was sentenced in 2009. This
count is the subject of this appeal. As to the other counts, see State v. Cox, 781 N.W.2d
757 (Iowa 2010).
                                           4


immediate parole eligibility, that he be excluded from the mandatory minimum

penalty imposed by Iowa Code section 902.12, that he not be subject to lifetime

parole as set forth in Iowa Code chapter 903B, and that he not be subject to

lifetime sex offender registration pursuant to Iowa Code chapter 692A. As to this

last issue, he argued that the Iowa and United States Constitutions prohibit the

State from imposing upon him, as a juvenile offender, a lifetime sex offender

registration requirement. On January 6, 2016, the district court entered an order

granting Cox’s motion in part.      In particular, the court ordered Cox was not

subject to the 70% mandatory minimum and not subject to lifetime parole, but it

denied Cox’s request he be relieved from lifetime registration as a sex offender.

Cox filed this timely appeal as to this last issue.

B.     Standard of Review.

       A defendant may challenge the legality of a sentence at any time. State v.

Bruegger, 773 N.W.2d 862, 869 (Iowa 2009); accord State v. Lyle, 854 N.W.2d
378, 382 (Iowa 2014). While we ordinarily review challenges to illegal sentences

for errors at law, we review allegedly unconstitutional sentences de novo. Lyle,
854 N.W.2d at 382; State v. Ragland, 836 N.W.2d 107, 113 (Iowa 2013).

Statutes are presumed constitutional—to rebut this presumption, one must prove

the statute unconstitutional beyond a reasonable doubt.     State v. Wade, 757
N.W.2d 618, 622 (Iowa 2008); State v. Seering, 701 N.W.2d 655, 661 (Iowa

2005). A statute is unconstitutional beyond a reasonable doubt if one refutes

“every reasonable basis upon which the statute could be found to be

constitutional.” Seering, 701 N.W.2d at 661 (quoting State v. Hernandez-Lopez,
                                          5

639 N.W.2d 226, 233 (Iowa 2002)); see State v. Graham, 897 N.W.2d at 481,

reh’g denied (June 22, 2017).

C.     Discussion.

       I.       Whether the lifetime sex offender registration requirement
                for juvenile sex offenders is sufficiently punitive to designate
                it as a punishment and whether an argument can be made
                that it constitutes cruel and unusual punishment.

       Initially, Cox argues the appellate court must apply the analysis set out in

Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168-69 (1963) to determine if Iowa

Code chapter 692A is punitive as applied to juveniles so as to be subject to a

constitutional cruel-and-unusual-punishment challenge. In Pickens, our supreme

court applied the Mendoza-Martinez test to Iowa Code chapter 692A and

determined the statute is not punitive as applied to adults. 558 N.W.2d at 399-

400. In Seering, the supreme court again examined Iowa Code chapter 692A

with respect to a constitutional challenge to the “2000 foot rule” within the statute.
701 N.W.2d at 662-71.         It found the statute withstood federal and state

constitutional challenges as to claimed violations of substantive and procedural

due process and cruel and unusual punishment. Id. at 670. Cox in this appeal

asks us to review Pickens and Seering in light of a 2009 amendment to the

statute, which he claims is “more limiting than its predecessors.”

       We find it unnecessary to undertake a Mendoza-Martinez analysis as the

supreme court recently looked at the constitutionality of Iowa Code chapter 692A

as applied to juveniles. See Graham, 897 N.W.2d at 488-91. In Graham, the

supreme court addressed (1) whether a mandatory special sentence of lifetime

parole is categorically cruel and unusual punishment and violates due process
                                            6


when imposed on a juvenile, (2) whether mandatory lifetime sex offender

registration is categorically cruel and unusual punishment and violates due

process when imposed upon a juvenile, and (3) whether a mandatory special

sentence of lifetime parole and mandatory lifetime sex offender registration, as

applied, amounts to cruel and unusual punishment because the punishment is

grossly disproportionate to the underlying offense. In examining these issues,

the supreme court did not find it necessary to apply a Mendoza-Martinez

analysis. It stated:

               In the past, however, we have held, at least as applied to
       adults, lifetime sex offender registration was not punitive under
       statutes then in existence. We have also held that an offender
       failed to show that the 2000-foot rule was effectively banishment as
       applied to him, and therefore punitive. And, while a federal district
       court in Iowa concluded that lifetime sex offender registration under
       Iowa Code chapter 692A was punitive after the development of a
       thorough record in Doe v. Miller, 298 F. Supp. 2d 844, 871 (S.D.
       Iowa 2004), a divided United States Court of Appeals for the Eighth
       Circuit reversed.

Graham, 897 N.W.2d at 489 (citations omitted). The court concluded as to his

categorical constitutional challenges,3 the defendant “has not demonstrated any


3
  In Graham v. Florida, 560 U.S. 48, 61–62 (2010), the United States Supreme
Court stated the following about categorical constitutional challenges:
       In the cases adopting categorical rules the Court has taken the following
       approach. The Court first considers “objective indicia of society’s
       standards, as expressed in legislative enactments and state practice” to
       determine whether there is a national consensus against the sentencing
       practice at issue.      Next, guided by “the standards elaborated by
       controlling precedents and by the Court’s own understanding and
       interpretation of the Eighth Amendment’s text, history, meaning, and
       purpose,” the Court must determine in the exercise of its own
       independent judgment whether the punishment in question violates the
       Constitution.
               . . . [Where a] case implicates a particular type of sentence as it
       applies to an entire class of offenders who have committed a range of
       crimes. . . . a threshold comparison between the severity of the penalty
       and the gravity of the crime does not advance the analysis. . . . [T]he
                                            7

injury in fact to entitle him to relief.” Id. The supreme court left in place its prior

opinions in Pickens and Seering and affirmed both the district court and court of

appeals decisions holding that Iowa Code chapter 692A is not punitive and does

not impose unconstitutional cruel and unusual punishment. Id. We are bound to

follow that precedent. Under the present state of the law, lifetime sex offender

registration requirements for juvenile sex offenders is not punitive. As such, Iowa

Code chapter 692A, imposing lifetime sex offender registration, is not subject to a

constitutional cruel-and-unusual-punishment challenge.4 See id.

       II.       Whether application of Iowa Code chapter 692A in this
                 matter requiring Cox to register as a sex offender for life
                 constituted an ex post facto application of the statute
                 because a jury did not find that crime was committed before
                 passage of the law.

       In Pickens, the supreme court, after applying a Mendoza-Martinez

analysis, determined that Iowa Code chapter 692A, and particularly the sex

offender registration provision, was not punitive and therefore not subject to

objection as an ex post facto application of a punitive sanction. 558 N.W.2d at

400 (Iowa 1997) (“We conclude that Iowa’s sex offender registration statute, Iowa

Code chapter 692A, is not punitive and therefore is not ex post facto.”). The

supreme court reaffirmed Pickens in Graham, and we are obligated to follow

        appropriate analysis is the one used in cases that involves the categorical
        approach. . . .
(Citations omitted.)
4
   We note the supreme court undertook a Bruegger analysis of Graham’s challenges that
lifetime parole as applied to him was a constitutional violation as cruel and unusual
punishment. Graham, 897 N.W.2d at 489 (citing Bruegger, 773 N.W.2d at 863). The
court held that Graham had not presented the kind of grossly disproportionate
punishment based on his current parole status to support a cruel-and-unusual-
punishment claim with respect to his parole. Id. at 491. The supreme court apparently
found it unnecessary to conduct such analysis of the lifetime registration requirement
since it had already held it was not punitive and therefore not subject to a constitutional
cruel-and-unusual challenge.
                                            8

supreme court precedent. See Kersten Co. v. Dep’t of Soc. Servs., 207 N.W.2d
117, 121–22 (Iowa 1973). Thus, we must conclude the district court did not err in

denying Cox’s claim that requiring him to register as a sex offender for a crime

committed as a juvenile was an illegal ex post facto sentence. Under the current

state of the law, Iowa Code chapter 692A is not punitive, and therefore its

application to Cox is not ex post facto.

       III.      Whether application of Iowa Code chapter 692A lifetime
                 registration violates Cox’s rights under the Due Process
                 Clause because it imposes restrictions on his liberty without
                 a determination of his risk to the community.

       We note at the outset that the supreme court in Graham declined to

address the due process challenge because it had not been raised before the

district court. Cox raised the due process issue here. In his motion to correct

illegal sentence, he argued Iowa Code chapter 692A did not provide for an

individualized determination of his risk to the community while requiring him to be

on the sex offender registry for his lifetime and violated his due process rights

under both the federal and state constitutions.5          He also argued the statute

created an “irrebutable presumption” that Cox would be required to register for

life, which would violate his due process rights when imposed without a risk

assessment. The district court ruled Iowa Code chapter 692A did not violate

Cox’s due process rights:

             The defendant’s main argument is that he is not given an
       opportunity under chapter 692A for an individualized determination
       of whether he should be on the sex offender registry for his lifetime.
       However, I note that Iowa Code section 692A.128 contradicts the
       defendant’s position in this regard. It provides a procedure through

5
 Specifically, article I, section 9 of the Iowa Constitution and the 14th Amendment of the
United States Constitution.
                                            9


       which the defendant can seek to modify the sex offender registry
       requirements as it relates to him, particularly in the term of the
       requirement for registration. It further allows for a judicial review to
       modify the length of time the defendant would be required to
       register. The defendant argues that this procedure falls short of
       satisfying due process because the director of the judicial
       department of the correctional services that supervises the sex
       offender can, in effect, veto an effort at modification. This is not an
       issue which is ripe for determination at this time as the defendant is
       not yet required to register under chapter 692A. See Iowa Code
       § 692A.103(1)(b), (c) (“A sex offender shall . . . register in
       compliance with the procedures specified in this chapter . . .
       commencing as follows: . . . [f]rom the date of release on parole or
       work release [or] [f]rom the date of release from incarceration.”)

       Cox reasserts the same arguments here on appeal. He further argues

that the district court erred in relying on Iowa Code section 692A.128 because

“[t]he modification provisions are only available to Cox once he has left the

custody of the State and is required to register.” His argument here is “the

imposition of lifetime registration at the outset was illegal as to Cox, due to his

status as a juvenile, and due to the fact that the statute was enacted possibly

after he committed his crime.”6

       We address these arguments in reverse order.                  We have already

discussed above that in Pickens, the supreme court held Iowa Code chapter

692A is not punitive and thus not subject to an ex post facto challenge.

       The second argument focuses on the mandatory imposition of lifetime sex

offender registration on Cox at sentencing, maintaining it is unconstitutional for



6
   In his reply brief, Cox’s argument has morphed from an attack on lifetime sex offender
registration for juveniles to an attack on automatic registration by juvenile offenders
regardless of the duration. He further contends: “So why then do we make offenders like
Cox linger on the registry and work around these myriad restrictions for five years before
allowing him that opportunity?” These issues were neither presented to the district court
nor initially raised by Cox in his appellant’s brief. We do not address them here. See
Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002).
                                         10


violating his right to due process and asking us to disregard Iowa Code

§692A.128 because it only applies at a later time after Cox is required to register.

       We are to weigh three factors to determine what process is due:

              First, the private interest that will be affected by the official
       action; second, the risk of an erroneous deprivation of such interest
       through the procedures used, and the probable value, if any, of
       additional or substitute procedural safeguards; and finally, the
       Government’s interest, including the function involved and the fiscal
       and administrative burdens that the additional or substitute
       procedural requirement[s] would entail.

State v. Willard, 756 N.W.2d 207, 214 (Iowa 2008) (quoting Mathews v. Eldridge,

424 U.S. 319, 335 (1976)).

       Cox claims to have a liberty interest at stake with imposition of a sex

offender registration requirement.     The supreme court has found Iowa Code

chapter 692A is not punitive; therefore, Cox does not have a liberty interest at

stake in registering as a sex offender. Even assuming Cox has such a liberty

interest, the risk of a deprivation is practically nonexistent.      Before the sex

offender registration requirement could be imposed, Cox had to be found guilty

beyond a reasonable doubt by a jury in a court of law of a qualifying sex crime

with all of the procedural safeguards inherent in our criminal justice system. Our

criminal court processes provide the highest level of due process—there is no

probable value of additional or substitute safeguards, as was discussed in

Willard. As to the government’s interest in requiring sex offender registration,

both the United States and Iowa Supreme Court have conclusively rejected the

viability of a procedural due process challenge to a sex offender registry

requirement premised upon a conviction. See Conn. Dep’t of Pub. Safety v. Doe,
                                          11

538 U.S. 1, 7-8 (2003); Willard, 756 N.W.2d at 215; Seering, 701 N.W.2d at 665-

66.

       The issue raised by Cox is not whether he must register; but since he was

a juvenile at the time of the crime, whether a lifetime registration requirement is

constitutional. His theory is that mandatory lifetime registration as a sex offender

unconstitutionally deprives him of due process since he was a juvenile when he

committed the sex offenses. This theory is based upon an extension of recent

United States and Iowa Supreme Court decisions that have held automatic or

mandatory imposition of these types of sentences without an individualized

determination of appropriate application to a juvenile defendant violates due

process.    See, e.g., Miller v. Alabama, 567 U.S. 460, 489 (2012); State v.

Propps, 897 N.W.2d 91, 98–100 (Iowa 2017) (collecting cases).

       The district court ruled that the current statutory scheme in Iowa Code

chapter 692A does not violate Cox’s constitutional right to due process as the

2009 enactment includes section 692A.128, which provides Cox with the ability

to file an application with a court requesting relief from the lifetime sex offender

registration requirement.7    Since Cox has this remedy available through the

district court, he is not subjected to lifetime registration as a sex offender; if he

complies with the statutory requirements, which do not appear to be onerous, he

may have his registration requirement lifted by the court. The requirements set

out in section 692A.128(2)(a)-(e) include completion of sex offender treatment


7
 Iowa Code section 692A.128(1) provides: “A sex offender who is on probation, parole,
work release, special sentence, or any other type of conditional release may file an
application in district court seeking to modify the registration requirements under this
chapter.”
                                          12


and a risk assessment of likelihood to reoffend. These requirements appear

reasonably related to the purpose of the statute, both in requiring registration of

sex offenders and in making an individualized assessment whether the person is

no longer a risk to the community and need no longer register.

       Cox next argues the statute is still unconstitutional because the court

imposes the lifetime registration requirement at sentencing and under the statute

Cox cannot apply for relief until after he has been required to register—and then

not for another five years.8 We cannot accept his argument for several reasons.

First, Cox’s argument before the district court and as initially set out here is that it

is the automatic lifetime sex offender registration applied to him for a crime

committed as a juvenile that violates his due process rights, not that a sex

offender registration requirement itself is a violation. Even if we were to hold

imposition of a mandatory lifetime sex offender registration as to a juvenile

offender violated due process, Cox would still be required to register as a sex

offender for some period. Imposing the registration requirement at sentencing

does not violate due process.

       Second, section 692A.103(2) provides: “A sex offender is not required to

register while incarcerated. However, the running of the period of registration is

tolled pursuant to section 692A.107 if a sex offender is incarcerated.” It only

makes sense that the determination of whether a sex offender should be relieved
8
  Iowa Code section 692A.128(2) provides:
        An application shall not be granted unless all of the following apply:
                 a. The date of the commencement of the requirement to register
        occurred at least two years prior to the filing of the application for a tier I
        offender and five years prior to the filing of the application for a tier II or
        III offender.
It is not contested that based upon his conviction, Cox is a tier III offender. See Iowa
Code § 692A.102(1)(c)(8).
                                             13


of the obligation to register not be made at the time of sentencing, but upon the

filing of an application after that person has been required to register.9 The

purpose of the registration is to keep track of sex offenders when they are in the

community. It makes no sense to require an incarcerated person to register for

tracking purposes. It also makes no sense to determine a defendant’s risk to the

community at the time of sentencing, before he serves a possibly lengthy period

of incarceration and participates in the sex offender treatment program. It makes

more sense, as the legislature determined, to determine a defendant’s risk to the

community when he or she returns to the community, which is contemporaneous

with the defendant’s requirement to register as a sex offender.

         Under our record, Cox is still incarcerated and is not yet required to

register. His argument that he should not be required to register is premature—

or, as the district court stated, is not ripe.




9
    Iowa Code section 692A.103(1)(a)-(f) provides:
                  . . . A sex offender shall, upon a first or subsequent conviction,
         register in compliance with the procedures specified in this chapter, for
         the duration of time specified in this chapter, commencing as follows:
                 a. From the date of placement on probation.
                 b. From the date of release on parole or work release.
                 c. From the date of release from incarceration.
                 d. Except as otherwise provided in this section, from the date an
         adjudicated delinquent is released from placement in a juvenile facility
         ordered by a court pursuant to section 232.52.
                 e. Except as otherwise provided in this section, from the date an
         adjudicated delinquent commences attendance as a student at a public or
         private educational institution, other than an educational institution
         located on the real property of a juvenile facility if the juvenile has been
         ordered placed at such facility pursuant to section 232.52.
                 f. From the date of conviction for a sex offense requiring
         registration if probation, incarceration, or placement ordered pursuant to
         section 232.52 in a juvenile facility is not included in the sentencing,
         order, or decree of the court, except as otherwise provided in this section
         for juvenile cases.
                                           14


         Even if Cox’s claim were ripe, it would still fail. The only evidence Cox

requested the court to consider at the hearing on the motion to correct illegal

sentence was a letter from his correctional counselor summarizing his

disciplinary record while in prison. This does not amount to an individualized risk

assessment that would allow the court to determine Cox no longer poses a risk to

commit further sex offenses and should not be subject to Iowa Code chapter

692A.10

         Moreover, even though the district court is required by the statute to

impose at sentencing a lifetime requirement to register as a sex offender, such

lifetime requirement is not mandatory or irrebuttable.               Depending on a

defendant’s compliance with requirements in Iowa Code section 692A.128, the

lifetime requirement may be lifted. “Lifetime,” as used in “lifetime sex offender

registry,” does not mean lifetime. Since the lifetime requirement is rebuttable, it

does not violate due process. LuGrain v. State, 479 N.W.2d 312, 315–16 (Iowa

1991).

         To require a district court to make a risk assessment and determination at

sentencing whether a person convicted of a sex offense should be subject to sex

offender registration would impose significant and unrealistic burdens on the

government under the third prong of the due process analysis set out above,

including fiscal and administrative burdens that the additional or substitute

procedural requirements would entail. See Willard, 756 N.W.2d at 214. Iowa

Code section 692A.128 provides a process for persons in Cox’s position to

10
  The legislature provided a more thorough list of required evidence to be submitted on
the application for the court to make the appropriate individualized risk assessment. See
Iowa Code § 692A.128(2)(a)-(e).
                                             15


obtain relief from the lifetime obligation. The legislative scheme in Iowa Code

chapter 692A that the sex offender registration requirement be imposed at

sentencing, and not challenged until after registration is required, which triggers

the right to apply to have the registration obligation lifted, makes more sense and

does not violate Cox’s due process rights. There is no logic to a finding, as Cox

argues here, that his constitutional due process rights are violated because Iowa

Code chapter 692A does not contain a provision for an individualized

determination of appropriate application of lifetime registration at sentencing,

when the statute provides a process for lifting the lifetime registration

requirement once the registration requirement has been triggered.

       Cox finally argues that Iowa Code section 692A.128 does not cure due

process deficiencies in the lifetime registration requirements of Iowa Code

chapter 692A “because it largely takes place outside of a court of law.” The

statute, section 692A.128(1), provides the application is to be filed in district

court. Due process may thus be presumed. Cox, however, contends that the

statute contains a provision where the hearing process may essentially be vetoed

“upon the whim” of the judicial district department of correctional services by

withholding its stipulation to the application.11 The district court at the hearing on

the motion to correct illegal sentence questioned defense counsel on this point,

asking, “[W]ould not we [the court] read a reasonableness standard into that

requirement on the part of the Director or his designee?” The district court’s


11
   One of these requirements is that “[t]he director of the judicial district department of
correctional services supervising the sex offender, or the director’s designee, stipulates
to the modification, and a certified copy of the stipulation is attached to the application.”
See Iowa Code § 692A.128(2)(e).
                                         16


question was square on. A court “will grant relief where substantial rights of party

have been prejudiced because agency action . . . is unsupported by substantial

evidence, is unreasonable, arbitrary, or capricious, or is affected by other error of

law.” Dico, Inc. v. Iowa Emp’t Appeal Bd., 576 N.W.2d 352, 354 (Iowa 1998).

The department could not refuse to stipulate to the modification application “on a

whim,” or for a reason unsupported by evidence, or on an unreasonable,

arbitrary, or capricious basis.

        We thus conclude that application of Iowa Code chapter 692A’s lifetime

registration does not violate Cox’s rights under Federal and state Due Process

Clauses, because the 2009 amendment implementing Iowa Code section

692A.128 provides relief from the lifetime requirement based upon a

determination of his risk to the community.

D.      Conclusion.

        Having addressed all of Cox’s arguments, we conclude the district court

was correct in denying in part his motion to correct illegal sentence with regard to

the requirement that he register as a sex offender pursuant to Iowa Code chapter

692A.

        AFFIRMED.